FlL¥?;D

\l/ ©l"l \\¢l. m IN_|GLEI§y<'e»_o\'~“r:n;r~;

AREZARR 9 “ ‘ U.¢».biaTRlol/c,r)l,u=<j_r;.n.\\\.v.
M<:MSA/MEB/MAM/SoD/DF are DEL 49 wm a
F` #2016R00695 ne@sona ana ea@a<m\.l am

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YGRK

 
    

 

 
 
   
 
   

_____________________________ X
UNITED sTATES or AMERICA vi 7
~ against - g ` No. ”'
(T. 18, U.S.c., §§ 371, 981(3)(1)(€),
JEAN BOUSTANI, 982(a)(l), 982(a)(2), 982(b)(1), 1349,
also known as “Jean Boustany,” l956(h) and 3551 §§ §e_g.; T. 21, U.S.C.,
§ 853(13); T. 28, U.S.C., § 2461(¢))

MANUEL CHANG
ANDREW PEARSE,
SURJAN SINGH and
DETELI`NA SUBEVA,

Defendants.
_____________________________ X
THE GRAND mRY cHARGES: '

_MQ_DU_QI__M

A'c all times relevant to this Indictrnent, unless otherwise indicated:

I. The Defendan’cs and Relevant Entities and Individuals

 

l. The Republie of Mozambique Was a sub-Saharan African nation.

2. ' Proindieus S.A. (“Proindious”), Empresa Mooambicana de Aturn, S.A.
(“EMATUM”) and Mo`zambique Asset Managernent (“MAM”) Were companies owned, '
controlled and overseen by the Government of Mozambique that performed functions that
the Governrnent of Mozambique treated as its own, and were thus “instmmentalities” of a

foreign government Within the meaning ofthe Foreign Corrupt Praotices Aet (“FCPA”), Title

 

 

15, United States Ccde, Section 7 8dd~l(f)(l)(A). The companies were created to undertake
three maritime projects in Mozambique for and on behalf of l\/Iozambique. Proindious Was

to perform coastal surveillance, EMATUM was to engage in tuna fishing and MAM was to

build and maintain shipyards

3. The defendant MANUEL CHANG was a citizen of Mozambique and

 

Mozambique’s l\/Iinister of Finance. CHANG was thus a “foreign official” Within the

meaning of the FCPA, Title 15 , United States Code, Section 78dd-l(f)(l)(A).

4._

Mozambican Co~ Conspirator l an individual whose identity is known

 

to the Grand lury, was involved in obtaining the Mozambican government’s approval of the

Proindious project.

 

7. Mozambican Co-Conspirator Z, an individual whose identity is known

to the Grand Jury, Was a relative of a senior official of Mozambique.

8. Mozambican Co-Conspirator 3, an individual whose identity is known
to the Grand Jury, was a senior official in Mozambique’s Ministry of Finance and a director
of EMATUM. l\/iozambi.oan Co-Conspirator 3 was thus a “foreign ofticial” within the
meaning of the FCPA, Title 15 , United States Code, Section 78dd~l(i)(l)(A).

9. Privinvest Group was an Abu Dhabi, United Arab Emirates (“UAE”)~
based holding company consisting of numerous subsidiaries (collectively, “Privinvest”),
including Privinvest Shipbuilding S.A.L,, Abu Dhabi MAR (“ADM”), Logistics
International and Palomar Capital Advisors and Palomar Holdings Ltd. (collectively,
“Palomar”). On its website, Privinve'st described itself as “one of the largest global
shipbuilding groups for naval Vessels, fuel~cell submarines, superyachts, offshore
constructions and associated services.”

10. The defendant JEAN BOUSTANI, also known as “Jean Boustany,”
(“BOUSTANI”) was a citizen of Lebanon and was the lead salesman and negotiator for

Privinvest.

12. Privinvest Co-Conspirator l, an individual whose identity is known to
the Grand Jury, was hired by Privinvest to develop business with African nations through
connections with Afrioan government officials

l?>. Privinvest Co~Conspirator 2, an individual whose identity is known to
the Grand Jury, was a principal executive of Privinvest.

14. Investrnent Banlc l, the identity of which is known to the Grand Jury,

was a global investment banking, securities and investment management firm incorporated

3

and headquartered in Europe. lt conducted its activities primarily through various
subsidiaries and affiliates (collectively, “Investment Banlc l”). Investment Banl< l had -a
class of securities registered pursuant to Section 12 of the Securities and Exchange Act of
1934 (Title 15, United States Code, Section 78) (the “Exchange Act”) and was required to
v file reports with the U.S. Securities and Exchange Commission (“SEC”) under Section l$(d)
of the Exchange Act (Title 15, United States Code, Section 7 80(d)). As such, Investment
Banl< 1 was an “issuer” as that term is used in the FCPA, Title 15, United States Code,
Sections 78dd~l(a) and 78m(b).

15. The defendant ANDREW PEARSE was a citizen of New Zealand and
was, until approximately September 13, 2013, a managing director of Investment Banlc land
the head of lnvestment Banlc l’s Global Financing Group. While employed by lnvestment
Banlc l, PEARSE was an “employee’{’ and “agent” of an “issuer” within the meaning of the
FCPA, Title 15, United States Code, Section 78dd~l(a). In or about April 2013, PEARSE
also began working for the benefit of Priviiivest.

16. The defendant SURJAN SINGH was a citizen of the United Kingdom
and was, until approximately Februaiy 16, 2017 , a managing director in Investment Banlc l’s
Global Financing Group. While employed by Investment Banlc l, SINGH was an
\“employee” and “agen ” of an “issuer” within the meaning of the FCPA, Title 15, United
States Code, Section 78dd~l(a).

17. The defendant DETELINA SUBEVA Was a citizen of Bulgaria and
was, until approximately August 21, 2013, a vice president in Investment Banlc l’s Global
Financing Group. While employed by Investment Banl< l, SUBEVA was an “einployee”

and “agen ” of an “issuer” within the meaning of the FCPA, Title 15 , United States Code,
4

 

Section 7 8dd~l(a). In or about April 2013, SUBEVA also began working for the benefit of
Privinvest.

18. Investment Bank 2, the identity of which is known to the Grand Iury,
was an international investment bank owned by a foreign government, and had offices in
New York, London and elsewhere

l9. The International Monetary Fund (“IMF”) was an inter~ governmental
institution that, until in or about l\/[arch 2016, provided financial assistance and advice to
Mozambique. To receive such assistance, Mozambique agreed, among other things, to limit
its borrowing from private lenders
II. Terms and Definitions

20. A ‘°security” was, among other things, any note, stock, bond, debenture,
evidence of indebtedness investment contract or participation in any profit~sharing
agreement

21. A “syndicated loan” was a loan arranged by one or more banks on
behalf of a group of lenders, referred to as a syndicate, who work together to provide funds
for a single borrowers

22. A “loan participation note” or “LPN” was a fixed~income security that
provided the holder with a pro-rata interest in the borrower’s payment of interest and
principal

23. A “Eurobond” was an international bond sold in a currency other than

the currency of the borrower

 

III. The Fraudulent Scheme
A. _Q_Y§i:d§n’

24. Through a series of financial transactions between approximately 2013
and 2016, Proindicus, EMATUl\/i and MAM borrowed in excess of $2 billion through loans
guaranteed by the Mozambican government The loans were arranged by Investment Bank
1 and Investment Bank 2 and sold to investors worldwide, including in the United States
Over the course of the transactions the co~conspirators, among other things, conspired to
defraud investors and potential investors in the Proindicus, EMATUM and MAM financings
through numerous material misrepresentations and omissions relating to, among other things:
(i) the use of loan proceeds, (ii) bribe and kickback payments to Mozambican government
officials and bankers, (iii) the amount and maturity dates of debt owed by l\/lozambique, and
(iv) Mozambique’ s ability and intention to pay back the investors

25. Each of the companies entered into contracts with Privinvest to provide
equipment and services to complete the maritime projects The loan proceeds were
supposed to be used exclusively for the maritime projects, and nearly all of the borrowed
money was paid directly to Privinvest, the sole contractor for the projects, to benefit
Mozambique and its people. In reality, the defendants JEAN BOUSTANI,-

-MANUEL CHANG»_
zANDREW PEARSE, SURJAN SINGH and DETELINA SUBEVA, together with others,
created the maritime projects as fronts to raise money to enrich themselves and intentionally
diverted portions of the loan proceeds to pay at least $200 million in bribes and kickbacks to

themselves Mozambican government officials and others

 

 

26. The co~conspirators applied only a portion of the loan proceeds towards
the maritime projects ln furtherance of the scheme, Privinvest charged inflated prices for
the equipment and services it provided, which were then used, at least in part, to pay bribes
and kickbacks After conducting little or no business activity, Proindicus, EMATUM and
MAM each defaulted on their loans

B. Relevant lnternal Accounting Controls of Investment Bank 1

27. The FCPA, Title 15, United States Code, Sections 78m(b)(2)(B),
78m(b)(4), 78(b)(5) and 7 Sff(a) required issuers to maintain a system of sufficient internal
accounting controls and made it illegal to knowingly and willfully circumvent such controls

28. Investment Bank l had internal accounting controls (“internal
controls”) that addressed, among other things the prevention of bribery of and by Investment
Bank 1 employees; the prevention of money laundering and other financial crimes; conflicts
of interests ; outside employment; and the use of intermediaries in financial transactions
investment Bank l’s compliance department exercised primary responsibility for overseeing
and enforcing Investment Bank l’s internal controls

29. Within Investment Bank 1, the group of investment bankers assigned to
a specific transaction was called the “deal team.” The defendants ANDREW PEARSE,
SURJAN SINGH and DETELINA SUBEVA were part of the deal team on the Proindicus
project and SlNGH was a member of the deal team on the EMATUM project They
received regular training on Investment Bank l’s internal controls and were also aware of

those internal controls through their involvement in numerous transactions

 

 

C. The Proindicus I~_’roject
30. On or about lanuar'y 18, 2013, Privinvest entered into a $3 66 million

contract with Proindicus to supply materials and training to protect Mozarnbique’s territorial
waters On or about February 28, 2013, pursuant to a written loan agreement, Investment
Bank 1 agreed to arrange a $372 million syndicated loan to Proindicus, guaranteed by the
Republic of Mczambique (tlre “Proindicus Loan”). The defendant SURJAN SINGH signed
the loan agreement on behalf of Investment Bank 1, _
_co~signed on behalf of Proindicus and the defendant MANUEL CHANG signed
the government guarantee for the loan on behalf of Mozanibique. Between approximately
lune and August 2013, Investment Bank l increased the Proindicus Loan by approximately
$132 million. On or about November 15 , 2013, Investment Bank 2 further increased the
Proindicus Loan by $118 million, bringing the total loaned amount to $ 622 million.
'Proindicus never conducted significant operations or generated significant revenue and
defaulted on its loan payment due on or about March 21, 2017.

(l) Bribery of Mozambican Government Officials to Gain Approval for the
Proindicus Project

31. Beginning in nn nbnnt 2011, inn defendant JEAN BousrANi, through

Conspirator l, attempted to persuade Mozambican government officials to establish a coastal

monitoring system through a contract with Privinvest. Almost immediately, BOUSTANI

and-negotiated the first round of bribe and kickback payments that

Privinvest would have to make for the benefit of Mozambican government officials for the

 

 

 

project to be approved For example, in furtherance of the scheme, BOUSTANI,

-and other co-conspirators had the following discussions
(a) On or about November 11, 2011,-wrote to

BOUSTANI by email, stating: “To secure that the project is granted a go-ahead by the HoS
[Head of State], a payment has to be agreed before we get there, so that we know and agree,
well in advance, what ought to be paid and when. Whatever advance payments to be paid
before the project, they can be built in the proj ect, and recovered.”

(b) Later on or about the same day, November 11, 2011,
BOUSTANI wrote to-by email, stating: “A very important issue which
needs to be clear: we had various negative experiences in Africa. Especially related to the
‘success fees’ payments Therefore, we have‘a strict policy in the Group consisting of not
disbursing any ‘success fee’ before the signature of the Proj ect Contract.”

(c) On or about November 14, 2011-responded
by email to BOUSTANI, stating: “Fabulous, 1 agree with you in principle Let us agree and
look at project in two distinct moments One moment is to massage the system and get the
political will to go ahead with the project The second moment is the project l
implementation/execution l agree with you that any monies can only be paid after the
project signing This has to be treated separately horn the project implementation . . .
Because for the project implementation there will be other players whose interest will have to
be looked after e,g. ministry of defense, ministry of interior, air force, etc. . . . in democratic
governments like ours people come and go, and everyone involved will want to have his/her

share of the deal while in office, because once out of the office it will be difficult So, it is

 

important that the contract signing success fee be agreed and paid in once~off, upon the
signing of the contract.”
32. Soon thereafter, during an entail exchange on or about December 28,
2011, the defendants IEAN BOUSTANI and-agreed to $50
million in bribe and kickback payments to Mozambican government officials and $lZ
million in kickbacks for Privinvest co~conspirators. For example:
(a) On or about Decernber 28, 2011, in response to an email from
BOUSTANI requesting a bribe and kickback frgure,_wrote: “Fine brother.
l have consulted and please put 50 million chickens Whatever numbers you have on your
poultry l will add 50 million of my breed.”
(b) On or about the same day, BOUSTANI forwarded this email to
Privinvest pers cnnel, stating, “5 OM for them and lZl\/l for [Privinvest Co~Conspirator l]
(5%) ==> total of 6ZM on top.”
33. After more than a year of negotiations, on or about January 18, 2013,
Privinvest and Proindicus signed a $366 million contract for Privinvest to provide a coastal
monitoring system to Mozambique. Five days later, on or about January 23, 2013, the
defendant JEAN BGUSTANl instructed a bank in the UAE to make payments to -

_and Mozambican Co~Conspirator l. The

instructions ordered the bank, in relevant part: “Upon receipt by Privinvest Shipbuilding of a

minimum amount of US$ 317,000,000 . . . to pay immediately: a, _the

sum ofUS$ 5,100,000 . . . and b. [Mozambican Co~Conspiratcr l] the sum of

US$ 5,100,000.” The instructions also ordered the bank to pay _and

Mozambican Co~Conspirator l an additional approximately $3.4 million each at later dates.

10

 

(2) Bribery to Gain Mozambique’s Government Guarantee for the
Proindicus Financing

34. At the same time as the defendants JEAN BOUSTANI and-
_were negotiating bribe payments to cause l\/lozambican government

officials to approve the Proindicus project, BOUSTANI recruited Investment Bank l to
arrange financing for the project During negotiations, bankers at Investment Bank l made
clear that Investment Bank l would only arrange a loan that was at or near market interest
rates, with debt that was either directly issued by the Government of Mozambique or
guaranteed by the government

35. To further negotiations on the Proindicus proj ect, on or about
September 13, 20l2, the defendant ANDREW PEARS.E traveled to the UAE to meet with
the defendants JEAN BOUSTANI and _and a close relative of a
senior Mozambican government official, among others.

36 . To help obtain Mozambique’s agreement to Investment Bank l’s terms,
including that any loan be at or near market rates and guaranteed by the l\/lozambican
government, the defendants JEAN BOUSTANI and-enlisted the
defendant l\/IANUEL CHANG, Mozambique’s l\/linister of Finance. On or about December
22, 2012, CHANG wrote a letter to Privinvest Co~Conspirator 2, which was forwarded to an
employee of Investment Bank l (“lnvestment Bank 1 Employee l”), an individual whose
identity is known to the Grand Jury, explaining that “the financing of this project is still
constrained by the IMI" imposed limitation on the Government for l\/Iozambique to accept
commercial credit for commercial proj ects. Therefore, we have devised an alternative

solution whereby an SPV [Special Purpose Vehicle] . . . will be formed.”

ll

 

37 . On or about December 26, 2012, the defendant JEAN BOUSTANI sent
an email to _in preparation for a meeting in
l\/lozambique between employees of Investment Bank l, Privinvest and Proindicus to
negotiate the terms of the transaction In the email, B()USTANI emphasized: “But the only
imperative matter for [Investment Bank l] bro is [the defendant MANUEL CHANG’s]
signature of the guarantee for the loan.”

38. On or about February 28, 2013, the defendant l\/IANUEL CHANG
signed the guarantee for the Proindicus Loan. In or about and between October 2013 and
December 2013, the defendants JEAN BOUSTANI and- along with others,
paid at least $5 million in bribe and kickback payments for the benefit of CHANG from a
bank account in the UAE, through the United States, to a bank account in Spain.

(3) Conspiracy to Circumvent Investment Bank l’s lnternal Controls and
Win Business for Investment Bank l in Connection with the Proindicus

Project, lncluding Paying Bribes to l\/lozambican Government Offrcials

39. While negotiations over the Proindicus frnancings proceeded in 2012
and early 2013,` the defendants ANDREW PEARSE, SURJAN SINGH and DETELINA
SUBEVA, together with others, conspired to circumvent Investment Bank l’s internal
controls to enrich themselves and win the Proindicus business for Investment Bank l,
including through the payment of bribes to Mozambican government officialsl At the time,
PEARSE, SINGH and SUBEVA were agents acting within the scope of their employment on
behalf of Investment Bank l, with the intent, at least in part, to benefit Investment Bank 1.

40. Investment Bank l’s internal controls required employees, including
the compliance department and the deal team, to evaluate the potential for corruption related

to the Proindicus project and the l\/lozambican government officials who would be involved

12

 

in running it. Investment Bank l’s review process identified certain red flags concerning the
proposed Proindicus transaction at an early stage, On or about l\/larch 9, 2012, in response
to a question from Investment Bank 1 Employee l as to whether there was a competitive
bidding process that resulted in Privinvest being selected, the defendant JEAN BOUSTANI
replied by email, copying the defendant SURJAN SINGH, that the selection of Privinvest
had not resulted from a competitive bid and that the deal had come about due to “high level
connections” between Privinvest and the l\/lozambican government

41. In or about March 2012, in anticipation of arranging financing for the
Proindicus project, Investment Bank l employees began conducting due diligence, or
research, on the parties involved in the project Accordingly, as early as approximately
March 12, 2012, Investment Bank 1 employees identified allegations of corruption
associated with Privinvest Co-Conspirator 2. On that day, Investment Bank l Employee l
reported to his superior and the defendant SURJAN SINGH that Investment Bank 1 had
previously designated Privinvest Co~Conspirator 2 as “an undesirable clien .” Furthermore,
on or about l\/Iarch 13, 2012, Investment Bank l Employee l began collecting approximately
10 news articles containing potentially derogatory information regarding Privinvest Co~
Conspirator 2, and exchanged emails with SINGH regarding the information and articles

42. Notwithstanding the existence of such red flags, while conducting due
diligence on the Proindicus transaction as required by Investment Bank l’s internal controls,
the defendants ANDREW PEARSE, SURJAN SINGH and DETELINA SUBEVA withheld
information about the likelihood of corruption connected to the Proindicus transaction from
Investment Bank l’s compliance department For instance, in or about November 2012, at

the direction of the head of Investment Bank l’s compliance department, members of the

13

 

 

Proindicus deal team consulted with a senior executive for Investment Bank l’s Europe,
l\/liddle East and Africa (“El\/JEA”) region (the “EMEA Executive”), an individual whose
identity is known to the Grand Jury, regarding any legal or reputational concerns that the
Proindicus transaction might raise for the bank. On or about November 19, 2012, PEARSE
summarized those discussions in an email he sent to Investment Bank l Employee l, writing
that the EMEA Executive “said no to the combination of Moz[ambique] and your friend
[Privinvest Co-Conspirator 2], so we need to structure him out of the picture.” Similarly, .
Investment Bank l maintained a report in its due diligence files describing Privinvest Co~
Conspirator 2 as a “master of kickbacks.” Despite such information, PEARSE, SINGH and
Investment Bank 1 Employee l all failed to relay the El\/IEA Executive’s concerns to
Investment Bank l’s compliance department, and the compliance department failed to pursue
its inquiry further.

43. Furthermore, the defendants ANDREW PEARSE, SURJAN SlNGI-l
and DETELINA SUBEVA conspired to withhold from Investment Bank l’s compliance
department that Privinvest and Proindicus sought to appoint an individual in Mozambique
who had previously been involved in fraudulent conduct to Proindicus’s Board of Directors.
Specifically, even though Investment Bank l compliance personnel were responsible for
choosing an external firm to perform due diligence on Proindicus’s officers and directors, in
or about February 2013, the defendants ANDREW PEARSE, DETELINA SUBEVA and
SURJAN SINGI-l secretly selected a due diligence firm (“Due Diligence Firm l”), the
identity of which is known to the Grand Jury, to research the transaction and pre-screen the
individuals identified as directors ofProindicus to secure approval by Investment Bank l

compliance personnel

14

 

44. In or around February'ZOlB, Due Diligence Firm 1 reported to the
defendants ANDREW PEARSE, SURJAN SlNGI-I and DETELINA SUBEVA that one of
the proposed directors of Proindicus had previously been involved in fraudulent conduct
while he was an officer of a Mozambican state-owned company. PEARSE, SINGH and
SUBEVA did not share this information with Investment Bank 1’s compliance department
Instead, PEARSE, SINGH and SUBEVA obtained a replacement group of directors which
incrudea_ nom rrb/invest and Proindicus and asked
Due Diligence Firm l for a background investigation on them. Due Diligence F irm l
reported fewer red flags related to the second group of directors

45. On or about Febr'uary 26,. 2013, having pre~cleared the second group of
Proindicus directors and without revealing that two separate groups of directors had been
researched, the defendant DETELINA SUBEVA forwarded the names of the second group
of proposed directors to Investment Bank l’s compliance department for due diligence by the
firm that the compliance department had selected (“Due Diligence Firm 2”), the identity of
which is known to the Grand lury. After reviewing a report nom Due Diligence Firm 2, the
compliance department approved the new group of directors

(4) Conspiracy to Remove or l\/lodify Conditions on the Proindicus Loan that
Had Been Consistent with Investment Bank 1 ’s lnternal Controls

 

46. As part of its system of internal controls, Investment Bank l imposed
conditions that Mozambique would have to meet to receive a loan Some of those
conditions, however, carried a risk of exposing the existence of the Proindicus project to the
l\/fozambican public and members of Mozambique’s government beyond the circle of

government officials who were part of the fraudulent scheme To conceal the fraudulent

15

 

scheme, avoid scrutiny and help win business for Investment Bank l, the defendants
ANDREW PEARSE, SURJAN SINGH and DETELINA SUBEVA, together with others,
removed some of Investment Bank l’s conditions for the Proindicus Loan.

47. For example, Investment Bank 1 originally had required Proindicus to
provide an opinion from the Attorney General of Mozambique concerning the validity of the
government guarantee On or about February 18, 2013, the defendant JEAN BOUSTANI,
on behalf of both Privinvest and Mozambique, strenuously objected, explaining to the
defendant DETELINA SUBEVA in an email: “[T]he attorney general opinion is not
mandatory . . . I believe that this will not be accepted by Proindicus since its owner wanted to
bypass public tender and normal bureaucratic procedures from day l by creating a private
entityll So they will never accept to inform the attorney generall! The [Minister of
Finance] guarantee is legally covered by a presidential decree,” On or before February 28,
2013, the defendants ANDREW PEARSE, SURJAN SINGH and SUBEVA, together with
others, ultimately removed the requirement from the conditions Investment Bank l had
imposed

48. Similarly, on or about February 25, 2013, the defendants ANDREW
PEARSE, SURJAN SINGH and DETELINA SUBEVA, together with others, removed
Investment Bank l’s condition that Mozambique inform the ll\/IF of the loan. PEARSE,
SINGH and SUBEVA replaced that condition with the less stringent requirement that
Mozambique represent to investors “that they [were] in compliance with their IMF and
World Bank obligations” v ln fact, the IMF was not informed of the Proindicus Loan at the

time of the transaction Indeed, the ll\/IF learned of the transaction only in or about 2016,

16

 

when its exposure contributed to the IMF’s decision to cease providing aid and financing to
Mozambique and caused a severe financial crisis in l\/lozambique.

(5) The Proindicus Loan and Reciuiting of Investors in the United States

49. After Investment Bank l’s compliance department approved the
transaction on or about l\/larch 20, 2013, Investment Bank l agreed to arrange a $372 million
syndicated loan to Proindicus, guaranteed by the Republic of l\/lozambique, pursuant to a
written loan agreement The defendant SURJAN SINGH signed the loan agreement on
behalf of Investment Bank l,_<>®~$it=§ned 011 behalf
of Proindicus and the defendant MANUEL CHANG signed the government guarantee on
behalf of l\/Iozambique.

50. The Proindicus loan agreement provided that all payments by the
borrower or the lenders would be paid to Investment Bank l’s bank account at a New York
City~based financial institution (“New York City Bank l”), the identity of which is known to
the Grand Jury. The loan agreement also required Proindicus to “apply all amounts
borrowed by it under the Facility towards the financing of the Proj ect.” Furthermore, the
loan agreement prohibited improper payments in connection with the Proindicus projeot,
including payments that would violate the FCPA, the United Kingdom’s Bribery Act (“UK
Bribery Act”) and the l\/lozambican Anti-Coriuption Law.

51. On or about March 21, 2013, Investment Bank l transferred the entire
proceeds of the loan, less fees totaling approximately $44 million, through a bank account at
New York City Bank l, directly to a bank account held by Privinvest at a bank in Abu Dhabi,
UAE (“UAE Bank l”), the identity of which is known to the Grand Jury. Investment Bank

l immediately solicited United States~based investors to participate in the loan, in part by

17

 

 

sending them electronically, among other things, the Proindicus loan agreement and a
confidential information memorandum that summarized its terms.

(6) Proindicus Loan Increase and Bribe and Kiclcback Payments to PEARSE
and SUBEVA '

5:. On or about l\/larch 28, 2013, the defendant ANDREW PEARSE
notified the defendants SURJAN SINGH and DETELINA SUBEVA and others at
Investment Bank l that Proindicus sought to borrow an additional $250 million from
Investment Bank l.

53. On or about June 13, 2013, the defendant l\/IANUEL CHANG signed,
on behalf of Mozambique, a government guarantee for an additional $250 million in
borrowing by Proindicus One day later, on or about luna 1`4, 20l3, Investment Bank l and
Proindicus amended their loan agreement to permit Proindicus to borrow up to an additional
$250 million from Investment Bank l.

54. Even though Proindicus had conducted no operations, on or about Iune
23, 2013, Investment Bank l’s Credit Risk Management team agreed to loan an additional
$lOO million to Proindicus based on a memorandum written by the defendants ANDREW
PEARSE, SURJAN SINGH and DETELINA SUBEVA, together with others, representing
that Privinvest required additional equipment

55 . On or about June 25, 2013, Investment Bank l wired approximately
$100 million less its fees through New Yorlc City Bank l to a Privinvest account at UAE
Bank l. Investment Bank l marketed and sold portions of the debt to investors, including to

an investor in the United States.

18

 

 

56. Throughout 2013 and 2014, using loan proceeds, Privinvest made
numerous kickback payments to the defendant ANDREW PEARSE. On or about April 15,
2013, PEARSE opened a bank account at a bank in Abu Dhabi, UAE (“UAE Bank 2”), the
identity of which is known to the Grand Jury. After PEARSE opened the aecount,
Privinvest wired bribe and kickback payments of more than $45 million from UAE Bank l
accounts to PEARSE’s UAE Bank 2 account Each payment was denominated in United
States dollars and each was routed and completed through the UAE banks’ correspondent

bank accounts in New York City and passed through the Eastern District ofNew York, as

 

 

 

 

 

 

 

 

 

 

 

 

 

follows:
Date Amount Wire Instruction
April 23, 2013 $2,500,000 “partial pymt on consultancy agreement”
l\/lay 26, 2013 $1,000,000 “partial pymt on consultancy agreemen ”
June 26, 2013 $1,000,000 “partial pymt on consultancy agreemen ”
July 25, 2013 $1,000,000 “partial pymt on consultancy agreement”
September 1, 2013 $1,000,000 “paitial pymt on consultancy agreemen ”
September 25, 2013 $15,600,000 “dividends payment”
September 30, 2013 $l,000,000 “paitial payment on consultancy
agreemen ”
October 23, 2013 $’7,800,000 “divident pym”
October 31, 2013 $1,000,000 “partial pmt on consultancy agreement”
December 3, 2013 $1,000,000 “paitial pmt on consultancy agreemen ”
December 23, 2013 $1,000,000 “partial pyt on consultancy agreement”
January 27, 2014 $1,000,000 “paitial pyt on consultancy agreemen ”

 

 

 

 

19

 

 

 

February 27 , 2014 $250,000 “paitial pyt on consultancy agreemen ”

 

June 3, 2014 $10,050,000 “dividends payment”

 

 

 

 

 

5 7. The defendant ANDREW PEARSE shared some of the bribes and
kickbacks that he received from the fraudulent loan proceeds with the defendant DETELINA
SUBEVA. On or about and between June 12, 2013 and October 27 , 2013, PEARSE
transferred a total of approximately $2.2 million from bank accounts he held at UAE Bank 2
to a bank account SUBEVA held at UAE Bank 2.

D. EMATUl\/l

5 8. On or about August 2, 2013, EMATUM entered into an approximately
$7 85 million contract with Privinvest to purchase vessels, equipment and training to create a
state~owned tuna fishing company. On or about August 30, 2013, Investment Bank 1 agreed
to make up to $85 0 million in loans guaranteed by l\/lozambique to EMATUl\/l (the
“EMATUM Loan”). The EMATUM loan agreement was signed by, among other people,
the defendant SURJAN SINGH on behalf of Investment Bank l and-
_On behalf er EMATUM. The defendant MANUEL cHANG
signed the government guarantee on behalf of Mozambique. On or about September 11,
2013, Investment Bank 1 loaned approximately $5 00 million to EMATUM to finance the
EMATUM project and, because Investment Bank 1 refused to loan additional funds, on or
about October 11, 2013, Investment Bank 2 loaned an additional approximately $3 50 million

to EMATUM.

20

 

(l) The Fabricated Rationale for the EMA'l`Ul\/i Loan

59. ln or about May 2013, while Investment Bank 1 was increasing the
Proindicus Lo an by approximately $100 million, the defendants ANDREW PEARSE,
DETBLiNA suBEvA, JEAN BoUsrAni edd-regester wide
others, agreed to a scheme for Mozambique to borrow another $850 million. A significant
portion of the additional funds would be funneled to Privinvest and then misappropriated, at
least in part, to make additional bribe and kickback payments, pay inflated profits and make
loan payments on the Proindicus Loan to prevent discovery of the co-conspirators’ fraudulent
scheme.

60. ln approximately luly 2013, the defendant aNDREW PEARSE
announced to others at Investment Bank l that he intended to leave the bank, but he
remained a bank employee on leave until on or about September 13, 2013. Investment Bank
1 also placed the defendant DETELINA SUBEVA on leave on or about July 22, 2013 and
terminated her on or about August 21, 2013.

61. During the summer of 2013, contrary to Investment Bank 1 policies
end preeederee, the defendean ANDREW PEAnss end DETELINA sUstA used their
personal email accounts to conspire with l\/lozambican government officials and Privinvest
employees to effectuate a large loan through Investment Bank l for the EMATUM project.
For example, on or about July 4, 2013, PEARSE used his personal email account to email
SUBEVA and the defendant JEAN BOUSTANI ceitain questions about a proposal PEARSE
had drawn up to create a tuna fishing tleet. In response, on or about Ju_ly 4, 2013,

suggestions needed in order to maximize funding size.”

21

 

62. By the end of luly 2013, the defendants JEAN BOUSTANI,

_ ANDREW PEARsn, sURJAN smart end nn'rarnvA
SUBEVA, together with others, had established the details of the El\/IATUl\/l project as a
pretext to justify the maximum possible loan amount, rather than to meet legitimate fishing
needs of the EMATUl\/l projeot. Foi' example, on or about luly 21, 2013, BOUSTANI
emailed- copying PEARSE and SUBEVA at their personal email accounts:
“[W]e need your Marshall skills to finish by August 19 . . . we will go for 800 million$ so we
keep a cushion for Proindicus interest payment next year.” Later in the email conyers ation,

. BOUSTANl added: “We can decrease the trawlers to 25 and add two 45 meters OPVs
[military~style trimaran boats] with special systems to ‘protect’ the trawlers. ls that better
Andrew?” PEARSE responded on or about July 21, 2013, to BOUSTANI and SUBEVA,
writing, in part: “2 big fisheries makes a lot of sense and ties into Fisheries l\/laster Plan!”

63. l\/[oreover, to avoid detection of the ongoing fraudulent scheme, the
defendants JEAN BoUsrANi, _ ANDREW PEARSE end
DETELINA SUBEVA also planned to use some of the El\/IATUM Loan to pay the debt of
the earlier Proindicus proj ect. On or about luly 21, 2013, SUBEVA wrote an email to
BOUS’I`ANI, PEARSE and_ stating: “[W]e should also keep a cushion for
Proindicus of $17mn so that we don’t need to go back to MoF [Ministry of Finance] and they
are on our side.”

(2) Conspiracy to Circumvent Investment Bank l’s Internal Controls and

Win Business for Investment Bank 1 in Connection with the EMATUM
Pro`ect Includin Pa in Bribes to Mozambican Goveinment Ofticials

 

64. The defendants ANDREW PEARSE, SURJAN SINGH and

DETELINA SUBEVA, together with others, conspired to circumvent Investment Bank 1’s
22

 

internal controls to enrich themselves and win business for Investment Bank l in connection
with the EMATUl\/l proj ect. Thus, even though still employed by Investment Bank l,
PEARSE and SUBEVA sought to conceal their involvement in setting up the EMATUM
project by using personal email accounts and removing all references to themselves from
documents they had prepared For example:

(a) On or about July 27, 2013, in response to a request from the
defendant SURJAN SINGH for information on the tuna fishing proposal, the defendant
ANDREW PEARSE used his personal email account to send an email to the defendant
IEAN BOUSTANI, copying the defendant DETELINA SUBEVA on her personal email
account, stating: “We are going to send both shortlyl Plse bro don’t just forward but rather
create new email and attach the docs, [lnvestment Bank 1] is very sensitive to seeing our
names involved.”

(b) Gn or about luly 27, 2013, the defendant DETELINA
SUBEVA, using her personal email account, sent an email concerning the tuna fishing
proposal to the defendants IEAN BOUSTANI and ANDREW PEARSE, addressing the
email to PEARSE’s personal email account, stating: “Hi J can - sending you a full infc
package to please send to Surjan [SINGH] in a clean email (without my email details).”
l\/Iinutes later, SUBEVA sent documents she titled “feasibility materials” and “financial
model” to BOUSTANI and PEARSE.

(c) In response, on or about luly 27, 2013, the defendant ANDREW
PEARSE used his personal email account to instruct the defendant DETELINA SUBEVA on
her personal email account: “[I]f you go into the properties of each doc, it shows you as the

author. You may want to delete [the metadata] and resend” the documents Later the same

23

 

 

day, using the same personal email accounts, SUBEVA sent an email to PEARSE stating:
“I’m sure Surj [SINGH] can sanitize worst comes to worst and delete the author.”

65. ln addition, the defendants JEAN BOUSTANI, ANDREW PEARSE,
-SURJAN SlNGl-l and DETELlNA SUBEVA created fake competing bids from contractors
for the EMATUM project in anticipation of an inquiry from Investment Bank l as to why
Privinvest would be awarded the proj ect. For example, on or about Iuly 31, 2013, PEARSE
sent an email to the BOUSTANI and SUBEVA stating: “Guys, below is the argument that l
think we (or rather the Boirower) should present to [Investment Bank l] next week when in
l\/Iaputo . . . . The sponsors of the Boirower (ie the various Ministries, but principally SISE)
at the behest cf the President went out to 4 shipyards [we need to have names] asking for
proposals to build a fleet . . . . There was no need legally to have a public tender as
procurement iules don’t apply to private companies, but nonetheless they sought a number of
bids. [ ]ONLY ADM 4[a Privinvest entity] responded with the full package and offered an
integrated solution with fishing suiveillance, command center and boats.” BOUSTANI
replied: “Let’s say they contacted South African yards and Spanish + Poituguese. Without
naming.”

66i In an effort to ensure that Investment Bank 1 would arrange the
El\/IATUM Loan, the defendant SURJAN SINGH included fake bid information in a
memorandum he wrote and submitted to Investment Bank 1 in or about August 2013 to gain
approval for the EMATUl\/l Loan, falsely asserting that the Privinvest proposal was deemed
the most competitive one in comparison to bids from three other international companies

67. Moreover, in or about early August 2013, the defendant SURJAN

SINGH travelled to l\/Iozambique to lead Investment Bank l’s due diligence for the
24

 

 

EMATUl\/I transaction In furtherance of the fraudulent scheme, SINGH and the defendants
ANDREW PEARSE and DETELINA SUBEVA provided talking points and suggested
answers to l\/Iozambican government officials for due diligence meetings with Investment
Bank 1 in an effort to ensure that Investment Bank l would arrange the loan.

68. The defendants ANDREW PEARSE and DETELINA SUBEVA, with
the knowledge of the defendant SURJAN SINGl-l, also continued to hide their own
involvement in the due diligence process On or about August 4, 2013, SUBEVA sent an

' email to the defendant IEAN BOUSTANI, copying PEARSE, stating: “Plse remind -
_ net te ntentten Andtew [PEARSE] end myeeir te the
[Investment Bank 1] team! They cannot know we are involved in this proj ect! l ll lf there is
a slip up, say he knows us from the previous deal.”

(3) The El\/IATUM Lo an Agreement and Solicitation of United States
news

69. On or about August 30, 2013, Investment Bank l entered into the
$850 million loan agreement with EMATUM. The El\/LATUM loan agreement was signed
by, among others, the defendant SURJAN SINGH on behalf of Investment Bank 1 and -

_en teneit er EMArUi\/r. rne derendnnt MANUEL
CHANG signed the government guarantee on behalf of l\/fozambique.

70. The EMATUM loan agreement provided that all payments by the
borrower or the lenders would be paid to Investment Bank 1’s bank account at New York
City Bank l. The agreement also requiredlEl\/IATUM to “apply all amounts borrowed by it
under the [EMATUl\/l loan agreement] towards . . . the purchase of fishing infrastructurc,

comprising of 27 vessels, an operations centre, and related training.” The loan agreement

25

 

 

also prohibited improper payments in connection with the project, including payments that
would violate the FCPA, the UK Bribery Act and the l\/lozambican Anti~Coiruption Law.

71. On or about September 11, 2013, Investment Bank 1 sent $5 00 million
in loan proceeds, less its fees, to Privinvest. Investment Bank 1 funded the EMATUM Loan
by selling loan participation notes to investors in the United States and elsewhere By email
and other electronic means, Investment Bank 1 sent potential investors, including United
States investors, materials that included the EMATUM loan agreement and an offering
circular Like the loan agreement, the offering circular stated: “The proceeds from the Loan
will be used by the Boirower towards the financing of the purchase of fishing infrastructure,
comprising of 27 vessels, an operations centre and related training and for the general l
corporate purposes of the Borrower.”

72. In reliance on the representations in the loan agreement and offering
circular, investors, including investors in the United States, purchased EMATUM loan
participation notes.

7 3. Despite projections that EMATUM would generate annual fishing
revenues of approximately $224 million by December 2016, it generated virtually no revenues
and, as of approximately late 2017, conducted no fishing operationsl EMATUl\/l defaulted
on its financing payment due on or about lanuary 18, 2017.

(4) Bribes and Kickbacks to the Defendant SUR.TAN SINGH and
l\/.[ozambican Government Officials

74. The defendant SURJAN SINGH also received bribe and kickback
payments directly from Privinvest for his role in the fraudulent scheme. Specifically, on or

about October 20, 2013, the defendant ANDREW PEARSE sent an email to the defendant

26

 

JEAN BOUSTANI with SINGH’s bank account information at UAE Bank 2, referring to
SINGl-I as “Uncle,” and adding, “[i]f we can do something this lweek he would appreciate it.”
That same day, on or about October 20, 2013, BOUSTANI forwarded the request to-
_ writing, “Uncle . . . Surjan. Total of 4.”

75 . On or about and between October 23, 2013 and Febiuary 27, 2014,
Privinvest wired approximately six payments totaling approximately $4.49 million from its
bank account at UAE Bank l to the defendant SURIAN SINGH’s UAE Bank 2 account.
Each payment was routed through the UAE banks’ coirespondent bank accounts in New

York City. Privinvest made the following bribe and kickback payments to SINGH:

 

 

 

 

 

 

 

 

 

Date Amount Wire Instruction
October 23, 2013 $800,000 “pymt on consultancy agreement”
I;lovember 27, 2013 $800,000 “pmt `on consultancy agreement”
December 23, 2013 $800,000 “pyt on consultancy agreemen ”
January 27, 2014 $800,000 “pyt on consultancy agreement”
lanuary 28, 2014 $799,960 c‘pyt on consultancy agreement”
Febiuaiy 27, 2014 $500,000 “pyt on consultancy agreemen .”

 

 

 

76. The defendants JEAN BoUsrANi nnd_eenttnned te

coordinate the payment of bribes to l\/lozambican government officials On or about April 8,
2014, BOUSTANI sent an email to- providing an accounting of bribes through the
Proindicus and EMATUM projects and stating that Privinvest had paid “125 [million U.S.

dollars] for all for everything ....” BOUSTANI summarized the distribution of the bribes,

including $8.5 million to _ $8.5 million to
l\/lozambican Co-Conspirator l, $15 million to _

27

 

$7 million to the defendant MANUEL CHANG and $3 million to Mozambican Co~
Conspirator 3, among others.

77 . In an effort to conceal the unlawful nature of these payments, the
defendants JnAN BoUsrANi,_need tnn~d_
party entities and fabricated invoices to distribute money to the Mozambican government
officials For example, on or about October 17, 2013, BOUSTANI wrote an email to-

- stating: “l need asap invoices in the name of: Logistics International Abu Dhabi
[a Privinvest~related comp any]. Invoices for everything my brother. Each one mentioning
the subject (real estate purchase . .etc. . ..). Even for Pantero [the defendant MANUEL
CHANG], a small paper say ‘consultancy fees.”’

78. Accordingly, on or about and between October 20, 2013 and December
4, 2013, the defendant JEAN BOUSTANl caused Privinvest to make bribe payments of
approximately $5 million, from Privinvest’s UAE-based bank account, through the Eastern
District of New York, to a bank account in the name of a company controlled by the
defendant MANunL cHANo.

E. MAM

(1) l\/LAl\/I Loan Agreement

79. On or about l\/fay l, 2014, l\/lAl\/l and Privinvest executed an
approximately $500 million contract for Privinvest to, among other things, build a shipyard,
provide additional naval vessels and upgrade two existing facilities to service Proindicus and
EMATUM vessels.

80. On or about l\/Iay 20, 2014, Investment Bank 2 and the Privinvest entity

Palomar, acting through the defendants ANDREW PEARSE and DETELINA SUBEVA,
28

 

together with others, arranged a syndicated loan of up to $540 million to MAM, guaranteed
by the Republic of Mozambique (the “l\/IAM Loan”). Investment Bank 2 solicited investors,
using, among other things, the MAl\/l loan agreement and a confidential information
memorandum that summarized its terms. As with the Proindicus and the EMATUl\/l loans,
the loan agreement required that the l\/lAl\/i loan proceeds be used for project purposes and
prohibited illegal and corrupt payments _signed
the loan agreement on behalf of MAl\/i, and the defendant MANUEL CHANG signed the
government guarantee on behalf of Mozambique.

81. The MAM loan agreement also provided that all payments required
under the agreement were to be made through a bank account in New York City at a New
York City~based financial institution (“New York City Bank 2”), the identity of which is
known to the Grand Jury.

82, On or about and between approximately l\/[ay 23, 2014 and June ll,
2014, MAM borrowed approximately $535 million from Investment Bank 2, guaranteed by
the Republic of l\/lozambique, which Investment Bank 2 sent directly to Privinvest through
correspondent bank accounts at New York City Bank 2.

(2) MAM Bribe and Kickback Pavments

83. An accounting spreadsheet maintained by_

-reflected that Privinvest made bribe and kickback payments to obtain the l\/lAl\/l
contract Such payments included approximately $13 million to -
_ apptexttnateiy ss mandate the defendant MANUEL anNc,
approximately $918,000 to l\/lozambican Co~Conspirator 2 and approximately $1.8 million to

Mozambica_n Co-Conspirator 3.
29

 

84. Despite projecting approximately $63 million in operating revenues by
the end of its first year of operations, MAM generated virtually no revenues and defaulted on
its loan payment due on or about May 23, 2016 .

F. EMATUM Exchange

85. In or about 2015 , Proindicus, EMATUl\/l, MAl\/l and Mozambique
encountered problems servicing the approximately $2 billion in debt they had amassed in
2013 and 2014, including as a result of the Proindicus, EMATIiM and MAl\/i Loans.
Furthermore, at around the same time, Mozambican government officials, including-

_ received inquiries from the Il\/IF concerning the use of
some of the loan proceeds

86. To hide from the public and the Il\/IF the near bankruptcy of the project
companies resulting from loan proceeds being diverted as part of the fraudulent scheme,
avoid inquiry from the IMP and conceal discovery of the scheme, several of the co~
conspirators, including the defendants JEAN BOUSTANI,`ANDREW PEARSE and
DETELINA SUBEVA, proposed to exchange the EMATUM loan participation notes for
Eurob ends issued directly by the Mozambican government

87 . In furtherance of the fraudulent scheme, in or about and between March
2015 and l\/lay 2015, Investment Bank l employees, together with the defendants JEAN
BOUSTANI, ANDREW PEARSE and DETELINA SUBEVA, organized meetings with
Mozambican goveinment officials to convince them to restructure the existing loans by
converting them into Eurob onds. The Mozambican government accepted the co-

conspirators’ recommendation and hired Investment Bank l and Investment Bank 2 to

30

 

conduct the exchange and Palomar, which employed PEARSE and SUBEVA, as an adviser
for the exchangel

88. On or about March 9, 2016, Investment Bank l and Investment Bank 2
announced the exchange To convince investors to exchange their loan participation notes
for Eurobonds, the defendants ANDR.EW PEARSE and DETELINA SUBEVA, together
with bankers at Investment Bank l and Investment Bank 2, prepared documents that were
sent to investors, including in the United States. The exchange documents failed to
adequately disclose the existence of the Proindicus and MAM Loans or the maturity dates of
those loans. The documents therefore contained false and misleading information about the
Eurobonds and Mozambique’s creditworthiness

89. By on or about April 6, 2016, based upon the co~conspirators’ false and
misleading information, the EMATUl\/l investors consented to the exchange, resulting in the
exchange of the EMATUl.\/l LPNs for Eurobonds on that same day.

G. Proindicus, El\/IATUM and MAl\/,[ Loan Defaults

90. Following the 2016 EMATUM exchange, in or about and between l\/fay
2016 and March 2017, Proindicus, EMATUM and I\/IAM each defaulted on their loans, and
Proindicus, EMATUM and MAM proceeded to miss more than $700 million in loan
payments

H. Summa;v of Bribe and Kickbaok Payments

91. In furtherance of the fraudulent scheme, numerous Mozambican

government officials received bribe and kickback payments from Privinvest in connection

with the Mozambican proj ects. Specifically:

31

 

(a) The defendant MANUEL CHANG received at least $5 million

in bribe and kickback payments from Privinvest.
<b> _
_
<C> _
_ l
(d) Mozambican Co~Conspirator 1 received at least $8.5 million in
bribe and kickback payments from Privinvest.
(e) Mozambican Co-Conspirator 2 received at least $9.'7 million in
bribe and kickback payments from Privinvest.
(f) Mozambican Co-Conspirator 3 received at least $2 million in
bribe and kickback payments from Privinvest.
92. The defendant JEAN BOUSTANI received approximately $15 million
{from the proceeds of Privinvest’s fraudulent scheme. In or about and between May 2013
and July 2014, Privinvest paid BOUSTANI these funds in a series of wire transfers, many of
which were paid through a correspondent bank account in New York City and passed
through the Eastem District of New York.
93. Also in furtherance of the scheme, the defendants ANDREW PEARSE,
SURJAN SINGH and DETELINA SUBEVA received bribe and kickback payments in
connection with the Mozambican projects Specifically:
(a) The defendant ANDREW PEARSE received over $45 million

in' bribe and kickback payments from Privinvest in connection with the l\/iozambican

maritime projectsl Many of these bribe and kickback payments were paid through a

32

 

correspondent bank account in New York City and passed through the Eastem District of
New York.

(b) The defendant SURJAN SINGH received bribe and kickback
payments totaling approximately $4.5 million from Privinvest. At least one bribe and
kickback payment from Privinvest was paid through a correspondent account in New York
City and passed through the Eastern District of New York.

(c) The defendant DETELINA SUBEVA received bribe and

kickback payments of at least $2.2 million from the defendant ANDREW PEARSE.

COUNT ONE
(Conspiracy to Commit Wire Fraud)

94. The allegations contained in paragraphs one through 93 are realleged
and incorporated as if fully set forth in this paragraph

95. fn or about and between 2011 and the date of the filing of this
Indictment, both dates being approximate and inclusive, within the Eastern District of New
voir ana ersewher@, the defendaan JEAN BousrANr,-MANUEL
CHANG,_ANDREW PEARSE,
SURJAN SINGH and DETELINA SUBEVA, together with others, did knowingly and
intentionally conspire to devise a scheme and artifice to defraud one or more investors and
potential investors in Proindicus, EMATUM and l\/.[AM, and to obtain money and property
from them by means of one or more materially false and fraudulent pr‘etenses, representations
and promises, and for the purpose of executing such scheme and artifice, to transmit and

cause to be transmitted by means of wire communication in interstate and foreign commerce

33

 

writings, signs, signals, pictures and sounds, contrary to Title 18, United States Code,
Section 1343.
(Title 18, United States Code, Sections 1349 and 3551 et sg.)

COUNT TWO
(Conspiracy to Commit Securities Fraud)

96 . The allegations contained in paragraphs one through 93 are realleged
and incorporated as if fully set forth in this paragraph

97 . In or about and between 2013 and the date of the filing of this
lndictment, both dates being approximate and inclusive, within the Eastern District of New
York and elsewhere, the defendants JEAN BOUSTANI,- l\/IANUEL
cHANe, _ ANDREW PnARsE, sURiAN erGH and
DETELINA SUBEVA, together with others, did knowingly and willfully conspire to use and
employ one or more manipulative and deceptive devices and contrivances, contrary to Rule
lOb“S of the Rules and Regulations of the United States Securities and Exohange
Commission, Title 17, Code of Federal Regulations, Section 240.10b-5, by: (i) employing
one or more devices, schemes and artifices to defraud; (ii) making one or more untrue
statements of material fact and omitting to state material facts necessary in order to make the
statements made, in light of the circumstances under which they were made, not misleading;
and (iii) engaging in one or more acts, practices and courses of business which would and did
operate as a fraud and deceit upon investors and potential investors in El\/[ATUM, in
connection with the purchase and sale of investments in EMATUl\/l, directly and indirectly,
' by use of means and instrumentalities of interstate commerce and the mails, contrary to Title

15 , United States Code, Sections 78j (b) and 78ff.

34

 

98. ln furtherance of the conspiracy and to effect its obj ects, within the
Eastern District of New York and elsewhere, the defendants JEAN BOUSTANI, -
- MANUEL cHANG,- ANDREW PEARSE, sURJAN
SINGH and DBTELINA SUBEVA, together with others, did commit and cause to be
committed, among others, the following:
OVERT ACTS

(a) On or about June 26, 2013, Privinvest sent approximately
$l million from the Proindicus loan proceeds to a bank account that PEARSE held at UAE
Bank 2, which payment passed through a correspondent bank account in the United States
and the Eastern District of New York.

(b) On or about July 21, 2013, SUBEVA wrote an email to
BOUSTANI, PEARSE and_ stating: “[W]e should also keep a cushion for
Proindicus of $l7mn so that we don’t need to go back to MoF and they are on our side.”

(c) On or about July 25 , 2013, Privinvest sent approximately
$1 million from the Proindicus loan proceeds to a bank account that PEARSE held at UAE
Bank 2, which payment passed through a correspondent bank account in the United States
and the Eastern District ofNew York.

(d) On or about September l, 2013, Privinvest sent approximately
$l million from the Proindicus loan proceeds to a bank account that PEARSE held at UAE
Bank 2, which payment passed through a correspondent bank account in the United States
and the Eastern District of New York.

x (e) On or about October 11, 2013, Investment Bank 2 sent

$35 0 million in EMATUM loan proceeds, less its fees of more than $37 million, to
35

 

Investment Bank 1’s bank account at New York City Bank 1, which payment passed through
the Eastern District of New York.

(f) On or about October ll, 2013, Investment Bank l sent
approximately $312 million in EMATUM loan proceeds from New York City Bank 1 to
Privinvest, which payment passed through the Eastern District of New York.

(g) On or about October 23, 2013, a Privinvest entity with a bank
account in the UAE sent approximately $800,000 to SINGHis bank account at UAE Bank 2,
which passed through a correspondent bank account in the United States and through the
Eastern District of New York.

(h) On or ab out November 24, 2013 -ent
BOUSTANI an invoice for $400,000 for a “Real Estate Proj ect Purchase in l\/lozambique
Proj ect,” to be paid to the UAB-based bank account of a third party.

(i) On or about November 26, 2013, Privinvest wired $400,000
from its UAE~based bank through a bank in New York City to the UAE-b ased bank account
specified in the invoice referenced in subparagraph (h) above, which payment passed through
the Eastern District ofNew York.

(]`) On or about March 31, 2014,-sent BOUSTANI
an invoice for $l million from a UAE-based third~party entity for “CONSTRUCTION
WORK IN THE l\/lOZAl\/IBICAN EXCLUSIVE ECONOl\/HC ZONE (EEZ).”

(k) On or about April 2, 2014, Privinvest wired $1 million from its
UAE~based bank through a bank in New York City and through the Eastern District of New
York to the UAE~based bank account specified in the invoice referenced in subparagraph (j)

above.

36

 

 

 

(l) Cn or about April 8, 2014,-sentBOUSTAl\l1 an

invoice for $1.75 million for a “Real Estate Projl ect Purchase in l\/lozambique.”

(m) On or about April 9, 2014, Privirrvest wired $1 million from its
UAE-based bank through a bank in New York City and through the Eastern District of New
Ycrk to the UAE~based bank account specified in the invoice referenced in subparagraph (l)
above.

(n) On or about l\/lay 28, 2014, Privinvest wired $976,000 from its
UAE~based bank account through a bank in New York City and through the Easte_rn District
ofNew York to the UAE~based bank account specified in the invoice referenced in
subparagraph (l) ab ove.

(0) On or about April 8, 2014, BOUSTANI sent an email to

_detaili°ng bribes and kickbacks Privinvest paid or intended to be paid in connection
with the Proindicus and EMATUM proj ects.

(p) On or about l\/iarch 14, 2016, _and other co~
conspirators flew from London, England to John F. Kennedy lnternational Airp ort, in
Queens, New York, to attend meetings with investors regarding the exchange of the
EMATUl\/l loan participation notes for Eurobonds.

(q) On or about l\/larch 15 , 2016, during a meeting in New York
City,- together with others, provided false and misleading information to
investors regarding Mozambique’s economic prospects, debt level and its ability and
intention to meet its EMATUM debt obligations to induce them to exchange El\/IATUM loan
participation notes for Eurobonds.

(Title 18, United States Code, Sections 371 and 3551 et M.)
37 `

 

COUNT THR_`EE l
(Conspiracy to Violate the FCPA Anti~Bribery and Inteinal Controls Provisions)

99. The allegations contained in paragraphs one through 93 are realleged
and incorporated as if fully set forth in this paragraph

100. fn or about and between January 2012 and Februaiy 2017, both dates
being approximate and inclusive, within the Eastern District of New York and els ewhere, the
defendants ANDREW PEARSE, SURJAN SINGH and DETELINA SUBEVA, together
with others, did knowingly and willfully conspire to commit offenses against the United
States, namely:

(a) Being an employee and agent of an issuer, to corruptly make use
of the mails and means of instrumentalities of interstate commerce in furtherance of an offer,
payment, promise to pay, and authorization of the payment of` any money, offer, gift, promise
to give, and authorization of the giving of anything of value, to one or more foreign officials,
and to one or more persons, while knowing that all or a portion of such money and thing of
value would be and had been offered, given, and promised to one or more foreign officials,
for purposes of: (i) influencing acts and decisions of such foreign official in his or her official
capacity; (ii) inducing such foreign official to do and omit to do acts in violation of the
lawful duty of such official; (iii) securing any improper advantage; and (iv) inducing such
foreign official to use his or her influence With a foreign government and agencies and
instnnnentalities thereof to affect and influence acts and decisions of such government and
agencies and instrumentalities, in order to assist Investment Bank l and others in obtaining

and retaining business, for and with, and directing business to, Privinvest, Investment Bank

38

 

 

l, PEARSE, SINGH, SUBEVA, and others, contrary to the FCPA, Title 15, United States
Code, Sections 78dd~l and 78f`f; and

(b) To circumvent and cause to be circumvented a system of
internal controls at Investment Bank 1, contrary to Title 15, United States Code, Sections
78m(b)(2)(B), 78m(b)(4), 7 Sm(b)(S) and 78ff(a).

lOl. In furtherance of the conspiracy and to effect its obj ects, within the
Eastern District ofNew York and elsewhere, the defendants ANDREW PEARSE, SURJAN
SINGH and DETELINA SUBEVA, together with others, did commit and cause to be
committed, among others, the following:
OVERT ACTS

(a) On or about November 19, 2012, PEARSE sent an email to
Investment Bank l Employee l, stating that the El\/IEA Executive “said no to the
combination cf Moz[ambique] and your friend [l?rivinvest Co~Conspirator 2], so we need to
structure him out of the picture.”

(b) In or about February 20l3, PEARSE, SINGH and SUBEVA
commissioned Due Diligence Firm l to advise on potential corruption and bribery risks
involving members of the l\/lozambican government in the contemplated Privinvest
transaction, which diligence PEARSE, SINGH and SUBEVA then purposefully concealed
from Investment Bank l’s compliance department

(c) On or about February 15, 2013, SlNGH and SUBEVA provided
a list of Proindicus’s intended directors to Due Diligence Firm l to pre~screen the potential

directors .

39

 

(d) 0n or about June Zl, 2013, PEARSE, SINGH and SUBEVA
submitted a memorandum to Investment Bank l’s Credit Risk l\/,[anagement team that falsely
described why the Proindicus Loan was being increased and failed to inform Investment
Bank l that the proposed loan increase was being used to make bribe and kickback payments
to the co-conspirators, including Mozarnbioan government officialsl

(e) On or about July 8, 2013, Privinvest made a payment of $l
million from its bank account in the UAE to a bank account in Portugal for the benefit of-

- which passed through a correspondent bank account at New York City Bank 1
and the Eastern District of New York.

(f) On or about July 27, 2013, PEARSE sent an email from his
personal email account to SUBEVA at her personal email account, stating: “[l]f` you go into
the properties of each doc, it shows you as the author. You may want to delete and resend”
the doouments.

(g) On or about August 4, 2013, SUBEVA, using her personal
email account, sent an email to PEARSE at his personal email account that stated: “[A]s
promised, below is suggested ‘script’ for the DD [due diligence] meeting with the lady from
Ministry of Fisheries. Tlrese questions have been answered very well before so should
ensure a very productive low risk meeting lt overlaps well with the [Investment Bank 1]
list.”

(h) On or about August 4, 2013, SUBEVA sent an email to-

-providing information for a due diligence meeting with Investment Bank 1

scheduled for the next day.

40

 

(i) On or about August 5, 2013, SUBEVA used her personal email
account to send PEARSE at his personal email account another due diligence script, which,
she explained, “[l\/f] ay be helpful to go to S as it has gone to -so he should be
prepared to handle the DD [due diligence] questions on competition, export plans and why
ADM [Abu Dhabi MAR] that are part of the list.”

(j) On or about August 5, 2013, SINGH traveled to Mozambique
and led the Investment Bank l deal team conducting due diligence for the EMATUM LPN
transaction

(k) On or about Septemb er ll, 2013, Investment Bank l sent
approximately $5 00 million in EMATUl\/I loan proceeds, less its fees, to Privinvest, which
payment passed through a correspondent bank account at New York City Bank l and the
Eastern District of New York.

(l) On or about October 23, 2013, Logistics International sent a
wire transfer of` $1. 175 million to a Mozambican bank account for the benefit of-
-which payment passed through a correspondent bank account at New York City
Bank l and the Eastem District of New York.

(m) On or about May 15 , 2014, after receiving an email from a
member cf the Investment Bank l deal team asking him to provide verification of
EMATUM’s bank account details-forwarded the request to PEARSE, who
responded: “I am trying to get hold of uncle [SINGH]. Don’t have a call plse until l have
spoken with him and conformed wot the [expletive] this is abou .”

(n) 0n pr about the same day, May 15, 2014, after speaking with

SINGH, PEARSE wrote an email to_ and BOUSTANI, stating: “Uncle is
41

 

4 sorting it out. There is some stupid UK regulatory requirement . . . . In any event I told
him to tell [an Investment Bank 1 employee who made the initial request], that she is fired if
she doesn’t behave in the future!”

(Title l8, United States Code, Sections 371 and 3551 et M.)

COUNT FOUR
(Conspiracy to Commit l\/loney Laundering)

102. The allegations contained in paragraphs one through 93 are realleged
and incorporated as if fully set forth in this paragraph

103. In or about and between 2013 and the date of the filing of this
Indictment, both dates being approximate and inclusive, within the Eastern District of New
voir ana ersewhere, the defendaan JEAN BoUsTANt, - MANUEL
CHANG,_ANDREW MAR
SURJAN SINGH and DETELINA SUBEVA, together with others, did knowingly and
intentionally conspire to transport, transmit and transfer monetary instruments and funds to
one or more places outside the United States from one or more places inside the United
States, and to one or more places inside the United States from one or more places outside
the United States, (a) with the intent to promote the carrying on of one or more specified
unlawful activities, to wit: (i) a violation of the FCPA, Title 15, United States Code, Sections
78dd~l and 78ff; (ii) offenses against a foreign nation involving the bribery of a public
official or misappropriation, theft, and embezzlement of public funds by and for the benefit .
of a public official, in violation of Mozambican law, as defined in Title 18, United States
Code, Section 195 6(0)(7)(B)(iv); (iii) wire fraud, in violation of Title 18, United States Code,

Section 1343 ; and (iv) fraud in the sale of securities, in violation of Title 15, United States

 

Code, Sections 718j (b) and 78ff (collectively, the “Specified Unlawf`ul Activities”), contrary
to Title 18, United States Code, Section 195 6(a)(2)(A) ; and (b) knowing that the monetary
instruments and funds involved in the transportation, transmission and transfer represented the
proceeds of some form of unlawful activity, and knowing that such transportation,
transmission and transfer was designed in whole and in part to conceal and disguise the
nature, location, source, ownership and control of the proceeds of one or more specified
unlawful activities, to witt the Specified Unlawful Activities, contrary to Title 18, United
States Code, Section 1956(a)(2)(B)(i).

(Title 18, United States Code, Sections 1956(h) and 3551 et se_q.)

CRIl\/IINAL FORFEITURE ALLEGATION
AS TO COUNT ONE

104. The United States hereby gives notice to the defendants charged in
Count One that, upon their conviction of such offense, the government will seek forfeiture in
accordance with Title 18, United States Code, Section 982(a)(2), which requires any person
convicted of such offense, to forfeit any property constituting, or derived from, proceeds
obtained directly or indirectly as a result of such offense
105 . If any of the above~described forfeitable property, as a result of any act
or omission of the defendants:
(a) cannot be located upon the exercise of due diligence;
(b) has been transferred or sold to, or deposited with, a third party;
(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

43

 

(G)

divided without difficulty;

has been commingled with other property which cannot be

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 18, United States Code, Section 982(b)(l), to seek forfeiture of any other

property of the defendants up to the value of the forfeitable property described in this forfeiture

allegation

(Title 18, United States Code, Sections 982(a)(2) and 982(b)(1); Title 21, United

States Code, Section 853(p))

CRIMINAL FORFEITURE ALLEGATION

AS TO COUNTS TWO AND THREE

106 . The United States hereby gives notice to the defendants charged in

Counts Twc and Three that, upon their conviction of any such offenses, the United States

will seek forfeiture in accordance with Title 18, United States Code, Section 981(a)(l)(C)

and Title 28, United States Code, Section 2461(0), which require any person convicted of

such offenses to forfeit any property, real or personal, constituting, or derived from, proceeds

obtained directly or indirectly as a result of such offenses

107. If any of the above~described forfeitable property, as a result of any act

or omission of the defendants:

(a)
(b)
(G)
(d)

cannot be located upon the exercise of due diligence;
has been transferred or sold to, cr deposited with, a third party;
has been placed beyond the jurisdiction of the court;

has been substantially diminished in value ; or

44

 

(e) has been commingled with other property which cannot be
divided without difficulty;
it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
to seek forfeiture of any other property of` the defendants up to the value of the forfeitable
property described in this forfeiture allegation
(Title 18, United States Code, Section 981(a)(1)‘(C); Title 21, United States
Code, Section 853(p); Title 28, United States Code, Section 2461(0))

CRll\/HNAL FORFEITURE ALLEGATION
AS TO COUNT FOUR

108. The United States hereby gives notice to the defendants charged in
Count Four that, upon their`conviction of such offense, the government will seek forfeiture in
accordance with Title 18 , United States Code, Section 982(a)(1), which requires any person
convicted of such offense to forfeit any property, real or personal, involved in such offense,
or any property traceable to such property.
109. If any of the above~described forfeitable property, as a result of any act
or omission of the defendants:
(a) cannot be located upon the exercise of due diligence;
(b) has been transferred or sold to, or deposited with, a third party;
(c) has been placed beyond the jurisdiction of the court;
(d) has been substantially diminished in value; or
(e) has been commingled with other property which cannot be

divided without difficulty;

45

 

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 18, United States Code, Section 982(b)(1), to` seek forfeiture of any

v other property of the defendants up to the value ofthe forfeitable property described in this
forfeiture allegation l

(rise is, United swiss cada seasons 982(a)(1> ana 982(1>>(1); rise 21,

United States Code, Section 853(p)) -

A TRUE BILL

@ccarrai

OFOREPERSON

 

flch V/).
chiiAaD P. DoNoeHUs ij
curran srArEs ArroRNsY ,
sAsrsRN nisrrucr or New Yoni<
>y / <_y/ )
C//”‘_..-~/ """" zf:¢»z rfp / r //£/7/7/(7

 

"'DEsoRAH L ooNNotr

or-irsr, MoNEY LAUNDERII\IG AND
As ssr sncovsnr sEoTioN,
ceru\tAL DivrsIoN,

u.s. DEPARTMENT on rus'rics

DANIEL s. ~r§AHN

cHIBF, FCPA uNrr,

mann sscrior\i,

criminals DivisioN,

U.s, DBPARTMENT or iusrics

46

 

m. umgmwroo%m
mO§ UWU-QA Zo.
§. mm

 

§U m.H>H.Hm UHm.HWHOH GO§H.
m>m%m§ b~..m.§.&, §§ %OWW
OW§.>H` UH<.HMHOZ

§ §U mH>Hmm Om. §O>

<.w.

s Q§<@|

§§§~c§w.. §§ M-<Q~.~ §Mb.m§w-§ MQWWNP
. waommmbw.

   

§w©@%~.§

HZUHO§Z.H

Q. § amos 3 ads §@@X@r §@Er §@@@t easement mut 5th Sea@ sea 33 ala
nfsbr€w?m&¥§sb@§w?@§&@n

 

 

 

_)
s sss §. __ . . n n
M R, §\ \_\
lllllllllll . llllrzllrllll!i lmruemswwswew
(\ (
w.~.~me~ § owes moses §§ ||||||||||||||||| e~®\ owe lllll
w.b. mo lllll
1111111111111111111111111111111111111 mm ms
wade w

 

~E.a&d§ h ASEWES §§ EE.- du d~.=~.e m.§w»§~ Q..M. \-.~.e§&a. Q~&
ww.k.§~wo RQWE.&. sr §omwm$ wong QSS§,Q-~ based msst Qt.M.
dmda§m§, &s.\§m.oe N§.a~d§e§@e~ RQQ wmw\ws~mv

5

